IN THE
                         TENTH COURT OF APPEALS

                                  No. 10-18-00141-CR

PETE GONZALES,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee


                           From the 54th District Court
                            McLennan County, Texas
                            Trial Court No. 1999-259-C


                          MEMORANDUM OPINION


       Pete Gonzales appealed the trial court’s order denying Gonzales’s motion for

DNA testing. He has now filed a motion to dismiss his appeal. The motion is signed by

both Gonzales and his attorney.

       Accordingly, Gonzales’s motion is granted, and this appeal is dismissed. See TEX.

R. APP. P. 42.2(a).


                                        TOM GRAY
                                        Chief Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Appeal dismissed
Opinion delivered and filed September 25, 2019
Do not publish
[CR25]




Gonzales v. State                                Page 2